893 P.2d 544 (1995)
133 Or. App. 711
Leilani SCOTT, Ellen Nelson, Lee Fitzsimmons and Susan Carrigan, Appellants,
v.
CITY OF MEDFORD, Oregon, Respondent.
93-3457-E-1; CA A82610.
Court of Appeals of Oregon.
Argued and Submitted November 30, 1994.
Decided April 12, 1995.
Decision Adhered to as Modified on Reconsideration May 31, 1995.
G. Philip Arnold, Ashland, argued the cause for appellants. With him on the brief were Drescher & Arnold, Ashland, Charles F. Hinkle and Katherine A. McDowell, Portland.
Eugene F. Hart, Jr., City Atty., waived appearance for respondent.
Melanie E. Mansell, Salem, filed a brief amici curiae for Lon Mabon, Loretta Neet, David Graham and No Special Rights Committee-PAC.
Before DEITS, P.J., and RIGGS and LEESON, JJ.
Decision Adhered to as Modified on Reconsideration May 31, 1995. See 895 P.2d 816.
PER CURIAM.
Reversed and remanded with instructions to declare charter amendment invalid and to enjoin its enforcement pursuant to ORS 659.165. deParrie v. State of Oregon, 133 Or.App. 613, 893 P.2d 541 (1995).